Citation Nr: 0711908	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from January 1951 until May 
1951.  

The veteran claims that his right knee disability was 
aggravated during basic training.  On the veteran's claim, he 
noted that the disability began in 1947 and that he received 
a medical discharge from military service in 1951.  In 
January 1955, the veteran's private physician noted that he 
suffered from residuals of osteomyelitis.  A VA examination 
is necessary to be undertaken before adjudication of the 
claim can proceed.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current right knee 
disability.  After reviewing the entire record, and 
taking a detailed medical history from the veteran 
concerning the symptoms present prior to, during 
and after service, the examiner should express an 
opinion as to whether the veteran clearly and 
unmistakably had a chronic right knee disability 
prior to service and, if so, was it clearly and 
unmistakably not aggravated during service.  The 
claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




